Citation Nr: 0301880	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-10 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability exhibited by 
defective vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of almost continuous 
active duty between June 1952 and June 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
regional office (RO).

This case was previously before the Board and was remanded in 
April 2001 for additional development.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran's defective vision exhibited in service has 
been attributed to refractive error.  Competent evidence 
of superimposed injury or disease in service causing or 
aggravating the veteran's defective vision is not of 
record.

3.	Dermatochalasis, cataract of the left lens and pinguecula 
were first manifested after service and have not been 
related to the veteran's active service.  


CONCLUSION OF LAW

1.	The veteran's defective vision is due to refractive error, 
which is not a disability for VA compensation purposes, 
and an acquired eye disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The December 1998 and May 1999 rating decisions, the April 
2000 Statement of the Case (SOC), and the June 2002 
Supplement Statement of the Case (SSOC) advised the veteran 
of the laws and regulations regarding service connection and 
informed him that service connection was being denied because 
his basic disability was refractive error of the eyes 
(astigmatism and presbyopia) and by regulation, these are 
considered not compensable disabilities for VA purposes.  The 
SOC and SSOC also informed the veteran what evidence the RO 
had obtained.  A May 2001 letter to the veteran specifically 
informed him that a grant of service connection required 
evidence showing that there is a relationship between the 
claimed condition and service.  The May 2001 letter notified 
the veteran of what information and/or evidence was necessary 
for him to provide and what evidence VA would help him to 
obtain.  The veteran did indicate treatment at the VA medical 
center in Gainesville, Florida and those records were 
obtained.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's defective vision.  The veteran was given a VA 
examination in September 1998.  There is no indication of a 
current eye disability that may be associated with an 
established event, injury or disease in service.  The RO 
obtained the veteran's service medical records as well as 
private medical records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for defective vision 
due to astigmatism and presbyopia

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran is seeking service connection for his decreased 
visual acuity.  The veteran's service medical records do not 
reflect any treatment or findings of eye injury or disease.  
The record does reflect that he wore glasses by the time he 
was discharged as indicated in his report of medical history 
dated in February 1973.

The veteran's service medical records do not indicate any 
trauma or other incident or any disease suffered during 
service that has been shown to be linked to his decrease in 
vision.  There were no findings of dermatochalasis, cataract 
of the left lens, pinguecula or other acquired eye disability 
in the service medical folder.  

The veteran filed his claim seeking service connection for 
defective vision in 1998.  The veteran provided evidence from 
his private eye doctor, Dr. Newcomer, which showed that he 
needed corrective lenses.  The veteran underwent a VA 
examination in September 1998.  The examiner diagnosed the 
veteran with hyperopic astigmatism and presbyopia.  The 
examiner also noted dermatochalasis (loose skin) of the upper 
eyelids, a trace cortical cataract of the left lens, and 
pinguecula.  The examiner provided no etiology for any of the 
diagnosed eye disorders.

The RO obtained outpatient treatment records dated from June 
1991 to August 1992 and dated from April 1999 to March 2002.  
None of these records show any treatment or etiology for 
defective vision or any eye related disability.  

Astigmatism and presbyopia are refractive errors of the eye.  
See, Dorland's Illustrated Medical Dictionary, 151, 1349 
(28th ed. 1994).  The Board notes that refractive error of 
the eyes is not a disease or injury within the meaning of 
applicable legislation pertaining to entitlement to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  

Since the regulations provide that refractive error of the 
eye is not a disease or injury within the meaning of the 
applicable legislation governing the award of compensation 
benefits, there is no basis for a grant of service connection 
for astigmatism or presbyopia.  See Sabonis v Brown, 6 Vet. 
App. 426 (1994).

There is no evidence showing a superimposed disease or injury 
of the eyes in service, and in fact the veteran has not even 
alleged such a disease or injury.  Furthermore there is no 
finding that dermatochalasis, cataract of the left lens or 
pinguecula was present in service or for many years 
thereafter.  The veteran may be of the opinion that some 
specific act or activities in service is responsible for the 
worsening of his vision.  While the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, service connection for 
defective vision cannot be granted on the basis of 
superimposed disease or injury since there is no evidence 
that there was a superimposed disease or injury which led to 
the veteran's decreasing vision.


ORDER


Entitlement to service connection for disability exhibited by 
defective vision is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

